                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

In re: RFC and ResCap Liquidating Trust                      COURT MINUTES
Litigation                                          BEFORE: Hon. Susan Richard Nelson,
                                                        United States District Judge

                                                 Case No.:            13cv3451 (SRN/HB)
                                                 Date:                July 11, 2019
                                                 Court Reporter:      Carla Bebault
                                                 Courthouse:          St. Paul
                                                 Courtroom:           7B
                                                 Time in Court:       8:59 a.m. to 10:32 a.m.;
                                                                      10:46 a.m. to 10:54 a.m.
                                                 Total Time:           1 Hour, 41 Minutes

APPEARANCES

  For Plaintiffs:       Isaac Nesser, Matthew Scheck, Donald Heeman, Jessica Nelson, and
                        Randi Winter. Listening via telephone: Geneva McDaniel

  For Defendants:       Matthew Johnson, Jesse Smallwood, Elizabeth Kniffen, Mark
                        Schroeder, Daniel J. Supalla, and Steven M. Pincus.

PROCEEDINGS

  Case Management Conference Held.

      1.    Defendant Primary Residential Mortgage, Inc.’s (“PRMI’s”) Motion for Jury Trial
           [Doc. No. 5112] was submitted, argued, and taken under advisement.

      2. Defendant PRMI’s Motion to Compel Plaintiff to Produce Documents [Doc. No.
         5156] was withdrawn and is DENIED AS MOOT. Plaintiff and PRMI shall meet and
         confer on the question of whether it is permissible to use first-wave expert reports and
         exhibits in the ResCap v. PRMI matter. They shall advise the Court on the status of
         their dispute by letter, no later than July 18, 2019.

      3. Regarding the discovery dispute between Plaintiff and InterLinc Mortgage Services,
         LLC (“InterLinc”), concerning potentially lost ESI, the parties shall continue to meet
         and confer. They shall update the Court on the status of this dispute via letter, no later
         than Tuesday, July 30.

      4. With respect to the dispute concerning Plaintiff’s Rule 30(b)(6) topics served on
         Defendant InterLinc related to Hometown Mortgage Services, Inc., (“Hometown”),
         counsel for InterLinc shall interview InterLinc employees who formerly worked at
         Hometown to confirm the number of such employees, whether they worked with
         Residential Funding Corporation during their tenure at Hometown, and whether they
   possess information relevant to Plaintiff’s Rule 30(b)(6) topics concerning Hometown.
   The interviews shall be completed in advance of the next Case Management
   Conference, and the parties shall be prepared to advise the Court of their progress at
   that time.

5. The next Case Management Conference will be held on August 22, 2019, at 9:00 a.m.


6. In addition, the Court proposes the following dates for future Case Management
   Conferences and hearings:

   •September 17, 2019 (Case Management Conference)

  •October 22, 2019 (Case Management Conference, close of expert discovery in
  ResCap v. PRMI)

  •December 2, 2019 (Case Management Conference and Summary Judgment/Daubert
  Hearing in ResCap v. PRMI)

  •January 23, 2020 (First Pretrial Hearing in ResCap v. PRMI)

To the extent that any of the proposed dates pose conflicts, the parties shall propose
alternate dates to the Court.




                                                                                 s/M. Conklin
                                                                                 Law Clerk
